DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuris (4,192,035) and Baker (4,362,174).
Regarding Claim 1, Kuris teaches a brush (Ref. 10, Fig. 2, Col. 4, Line 28-30) comprising: 
a head (Ref. 14, Fig. 2, Col.4, Line 31-34) comprising bristles extending in a first direction (Fig. 2, Col. 5, Line 42-44); and 
a body (Ref. 15, Fig. 2, Col. 4, Line 31-34) comprising an actuator (Ref. 16, Fig. 2, Col. 4, Line 35-38) configured to expand and contract in a second direction (Ref. 25, Fig. 2, Col. 4, Line 42-44) intersecting the first direction and a connection member (Ref. 12, 34, 85 & 86, Fig. 2, Col. 5 Line 24-28 & Col. 6 Line 42-49) configured to transmit vibration (Col. 5 Line 24-28) of the actuator to the head.
Kuris teaches a head and a connection member but fails to explicitly teach wherein the head is removably connected to the connection member.  Baker teaches a toothbrush with bristles and can be considered analogous art because it is within the same field of endeavor.  Baker further teaches wherein the head is removably connected to the connection member (Fig. 8, [Col. 1, Line 28-35]).  Baker teaches a benefit thereof to allow the head to be discarded and a fresh head to replace it.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head, as taught by Kuris, with the interchangeable head, as taught by Baker, to allow the user to switch out the heads when one gets too worn thereby extending the life of the toothbrush unit.

Regarding Claim 4, Kuris in view of Baker teaches the limitations of claim 1, as described above, and further teaches and further teaches wherein the connection member comprises a transmission portion (Ref. 34, Fig. 2, Col. 4, Line 45-48) configured to deform in accordance with expansion and contraction of the actuator (piezoelectric elements are known to expand and contract based upon electrical flow).

Regarding Claim 5, Kuris in view of Baker teaches the limitations of claim 4, as described above, and further teaches wherein the transmission portion of the 20connection member faces the actuator (Fig. 2).

Regarding Claim 6, Kuris in view of Baker teaches the limitations of claim 5, as described above, and further teaches wherein the body further comprises a housing (Ref. 58&60, Fig. 2, Col. 5, Line 54-56) comprising a pedestal (Ref. 106, Fig. 1, ) configured to fix a piezoelectric element (Ref. 16, Fig. 2, Col. 4, Line 35-38); and 25wherein the pedestal and the transmission portion press the piezoelectric element (Fig. 1).

Regarding Claim 8, Kuris in view of Baker teaches the limitations of claim 1, as described above, and further teaches wherein the head comprising the bristles is removable from the body (Ref. 20, Col. 2, Line 61-66, Col. 5, Line 55-63).

Regarding Claim 9, Kuris in view of Baker teaches the limitations of claim 1, as described above, and further teaches wherein the head is replaceable with respect to the body (Col. 2, Line 61-66, Col. 5, Line 55-63).

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuris in view of Baker as applied to claims 1, 4-6, and 8-9 above, and further in view of Staar (5,165,131).
Regarding Claim 2, Kuris in view of Baker teaches the limitations of claim 1, as described above, but fails to teach a signal for driving the actuator includes a signal generated from a non-discrete signal. Staar teaches a toothbrush that has a piezoelectric actuator with a removable head and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a vibrating toothbrush that can clean teeth while transferring audio signals through bone conduction.  Staar teaches wherein a signal (Fig. 6D, Col. 5, Line 32-36) for driving the actuator 10comprises a signal generated from a non-discrete signal (Fig. 6D, Col. 5, Line 32-36, examiner interprets a non-discrete signal as an analog or digital audio signal in the instant application’s specifications (pg. 9, [0041])).   Staar teaches a benefit thereof to reduce the tedium of brushing teeth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the actuator, as taught by Kuris, to receive a signal for driving the actuator generated from a non-discrete signal, as taught by Staar, to reduce the tedium of brushing teeth.

Regarding Claim 3, Kuris as modified teaches the limitations of claim 2, as described above, and Staar further teaches wherein the non-discrete signal comprises an audio signal (Col. 5, Line 37-40)

Regarding Claim 7, Kuris as modified teaches the limitations of claim 3, as described above, and Staar further teaches wherein when the actuator is being driven based on the audio signal, a bone conduction sound (Col. 5, Line 40-44) is generated upon 30the bristles coming into contact with a tooth of a user (Col. 5, Line 40-44).  

Response to Arguments
Examiner acknowledges applicant’s filing of the terminal disclaimer filed on 09 June, 2022.  Double Patenting rejection on claims have been withdrawn.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment of claim 1 necessitated a new ground of rejection as set forth in the 103 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bock (9,827,078), Bock (2016/0250457), Jacobson(2014/0065588), Filo (5,902,167), and Kuris (3,980,906) teach a toothbrush with vibrations, a head, and an actuator and can be considered analogous art because the structure is generally consistent with the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723